Citation Nr: 1019404	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  05-29 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 decision by the RO in Houston, 
Texas that denied service connection for bilateral hearing 
loss and tinnitus.  A video conference hearing was held 
before the undersigned Veterans Law Judge in April 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claims for service connection for bilateral hearing 
loss and tinnitus.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. 
§ 3.159 (2009).

The Veteran contends that he incurred bilateral hearing loss 
and tinnitus due to noise exposure during combat in Vietnam 
during service.  Records on file reflect that the Veteran 
served as a heavy vehicle driver in Vietnam, and also was 
assigned to an artillery unit in Germany.  The Board finds 
that the Veteran's reports of noise exposure in service are 
credible.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385.

Service treatment records reflect that on separation 
examination in September 1969, right ear decibel thresholds 
were 0, 5, 0, and 0, and left ear decibel thresholds were 0, 
5, 0, and 0, at the respective frequencies of 500, 1000, 
2000, and 4000 hertz.

VA audiometric testing in October 2004 showed normal hearing 
in the right ear, and left ear hearing loss by VA standards.  
The Veteran reported that he had hearing loss and tinnitus 
since service, and also reported that after service he worked 
in a warehouse, then as a drywall installer, and then as a 
truck driver for many years.  The VA examiner opined that the 
Veteran's hearing loss was not due to military noise exposure 
because the Veteran's hearing was normal at the time of his 
induction and discharge audiograms, and he had a history of 
civilian noise exposure, and that it was less likely than not 
that tinnitus was related to military noise exposure.

The examiner's opinion is based, at least in part, on the 
"normal" in-service audiogram findings.  However, the Board 
notes that the Veteran's combat service in Vietnam clearly 
exposed him to acoustic trauma, and the requirements for 
service connection for hearing loss as defined in 38 C.F.R. § 
3.385 need not be shown by the results of audiometric testing 
during a claimant's period of active military service in 
order for service connection to be granted.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

Under these circumstances the Board finds that the October 
2004 VA examination is inadequate, and another VA medical 
opinion is necessary to determine whether the Veteran's 
current hearing loss and tinnitus were incurred in or 
aggravated by service.  38 U.S.C.A. § 5103A(d); Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

Post-service medical records are negative for treatment of 
hearing loss or tinnitus for many years.  At his April 2010 
hearing, the Veteran testified that he was diagnosed with 
hearing loss by a private doctor at MacGregor Medical Clinic 
approximately 20 years ago, although he was not treated for 
the condition until 2004 by VA.  The Board finds that the 
RO/AMC should attempt to obtain such private medical records.  
38 U.S.C.A. § 5103A(c).

Ongoing medical records should also be obtained. 38 U.S.C.A. 
§ 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Finally, the Board notes that VA is required to notify the 
appellant of the information and evidence not of record that 
is necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The RO/AMC should send the Veteran a 
appropriate notice letter which addresses the rating criteria 
and effective date provisions that are pertinent to the 
appellant's claim.  See Dingess, supra.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran 
appropriate notice which addresses the 
rating criteria or effective date 
provisions that are pertinent to the 
appellant's claim, pursuant to 38 U.S.C.A. 
§ 5103(a) and Dingess, supra.

2.  The RO/AMC should attempt to obtain 
any additional VA or private medical 
records regarding treatment for hearing 
loss and/or tinnitus that are not already 
on file, and associate them with the 
claims file.  In particular, the RO/AMC 
should attempt to obtain private medical 
records from MacGregor Medical Clinic 
dated in approximately 1980.

3.  The RO/AMC should obtain a VA medical 
opinion to determine the current nature 
and likely etiology of the current hearing 
loss and tinnitus.  The claims folder 
should be made available to the medical 
professional for review.  The examiner is 
requested to review all pertinent records 
associated with the claims file, including 
service treatment records.

Based on the review of the record, the 
medical professional should answer the 
following question:

Is it at least as likely as not (i.e., 
there is a 50 percent or greater 
probability) that any currently 
demonstrated hearing loss and/or tinnitus 
is causally related to the Veteran's 
active duty service, to include noise 
exposure?

A rationale for all opinions expressed 
should be provided.

4.  After completing the requested 
development, the RO/AMC should review the 
record, including any evidence received 
since the February 2009 supplemental 
statement of the case, and readjudicate 
the claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
they should be given an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


